                                  IN THE
                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                        )
UNITED STATES OF AMERICA                )
                                        )       No. 18 CR 088
      v.                                )
                                        )       Judge Manish Shah
LUKE WIERSMA                            )

               DEFENDANT LUKE WIERSMA’S SENTENCING MEMORANDUM

      Mr. Wiersma stands before this Court after pleading guilty to one count of

transmitting a threat and one count of intimidating and interfering with employees

of a provider of reproductive health services. He accepts responsibility for his actions

and is prepared to serve a just sentence. As the memorandum below lays out, there

are substantially mitigating circumstances present in Mr. Wiersma’s case that weigh

in favor of a non-incarcerative sentence. Mr. Wiersma, by the Federal Defender

Program and its attorney, Amanda G. Penabad, therefore requests that the Court

impose a sentence of twelve months’ home detention.

                              PROCEDURAL BACKGROUND

      Mr. Wiersma does not dispute the facts related to the offense as they are

recounted in the PSR. (PSR ¶¶ 10 - 14) As relevant here, in 2017 and 2018, Mr.

Wiersma visited the websites of two Chicagoland and Northwest Indiana clinics and

submitted a number of threats to those clinics through their websites. Mr. Wiersma’s

threats contained anti-abortion rhetoric and religious tones, and threated to blow up


                                            1
the clinics.

       On February 6, 2018, Mr. Wiersma was arrested by federal agents. A week

later, he was released on bond with certain conditions. Dkt. 8. On November 6, 2018,

Mr. Wiersma pleaded guilty to Counts 5 and 6 of the indictment pursuant to a plea

agreement, which contemplated a guidelines range of 12 to 18 months. Dkt. 46. The

PSR in this matter calculated a guidelines range of 24 to 30 months, which Mr.

Wiersma disputes in further detail below.

                                 GUIDELINE DISPUTES

       The plea agreement in this matter contemplated an offense level of 13 and a

criminal history category of I. The Probation Office has recommended the application

of an enhancement, not contemplated in the Plea Agreement, for substantial

disruption of public services under §2A6.1(b)(4)(A). This enhancement reads: “If the

offense resulted in (A) substantial disruption of public, governmental, or business

functions or services … increase by 4 levels.” Mr. Wiersma objects to the application

of this enhancement.

       Section 2A6.1(b)(4)(A) does not explicitly set out a standard or test for

determining whether the disruption was caused by the actions of the defendant. The

language of the enhancement simply states that the enhancement should apply if the

offense “resulted in” substantial disruption. Because the Guidelines and application

notes do not offer a standard or definition of “resulted in,” the phrase should be given

its ordinary meaning. See Asgrow Seed Co. v. Winterboer, 513 U.S. 179, 187 (1995). As


                                            2
the Supreme Court has recognized, “it is one of the traditional background principles

‘against which Congress legislate[s],’ … that a phrase such as ‘results from’ imposes a

requirement of but-for causation.” Burrage v. United States, 571 U.S. 204, 214 (2014)

(internal citation omitted); id. at 212 (“Where there is no textual or contextual

indication to the contrary, courts regularly read phrases like “results from” to require

but-for causality”). In keeping with this directive, the Court should apply an analysis

of “but-for” causation to determine whether this enhancement applies.

      “But-for” causation requires that, in order to apply the enhancement, Mr.

Wiersma’s actions must be an “independently sufficient cause” of the disruption.

Burrage, 571 U.S. at 218. That strict standard means that even actions which are

“substantial” or “contributing” factors of the disruption do not trigger the

enhancement. Id. at 215. Unless the government proves that the Indiana Clinic would

have remained open in the absence of the threats, the threats were not an

“independently sufficient cause” of the disruption. Id. at 218.

      The government has failed to meet that burden. The online threats transmitted

to the Indiana Clinic were not an independently sufficient cause of the Clinic’s short

closure. The report of the April 9th interview of the director of the Clinic conducted by

the government’s agent demonstrates that although threats were made on October

15, 20, and 29, 2017, there was no plan in place as of November 1, 2017 to close the

Clinic as a result of those threats. Only after an unrelated shooting on or about

November 1, 2017 did the Clinic administration make the decision to temporarily


                                           3
close the Clinic. The government has not presented evidence demonstrating that the

Clinic would have closed simply as a result of the threats.

       On either the evening of November 1, 2017 or the early morning of November

2, 2017, an individual other than Mr. Wiersma fired a gun at the clinic, shattering a

window in a room where two staff members normally sat.1 While the staff at the Clinic

were concerned about the threats prior to that date, Thursday, November 2nd was the

first day that the director sent staff members home and directed them not to return

to the Clinic in an effort to assure their safety. Per the government’s report, after the

shooting incident, the staff became “more fearful” for their safety.

       Only after the bullet was fired at the Clinic did the administration “escalate”

their planning as to how to handle the threats to the Clinic. Per the report of the April

12th interview of the same director, some members of the administration believed the

clinic should have remained closed until law enforcement could assure the Clinic was

safe. The additional threat over the weekend reportedly did further alarm staff

members, but it was the event of the gunshot that first caused the Clinic to send

personnel home with the directive not to return, as evidenced by the timeline

described the government’s report. The gunshot was therefore critical to the closure

decision. The threats alone would not have closed the clinic, as evidenced by the

clinic’s continued operation over the two weeks when it received multiple threats.

       The Court should therefore decline to apply the four-point enhancement under

1Upon the Court’s request, Mr. Wiersma will deliver a copy of any relevant discovery items under
separate cover to chambers.

                                               4
§2A6.1(b)(4)(A). Without the enhancement, the final offense level is 13, which yields

a guideline range of 12 to 18 months.

                                SECTION 3553(A) DISCUSSION

        As this Court is well aware, after Booker, the United States Sentencing

Guidelines are merely “advisory,” and sentencing courts are required to consider all

of the factors listed in 18 U.S.C. § 3553(a) when imposing sentence. United States v.

Booker, 543 U.S. 220, 245 (2005). After considering the factors, the Court must

“impose a sentence sufficient, but not greater than necessary, to comply with” the

purposes of sentencing. 18 U.S.C. § 3553(a) (emphasis added). This parsimony

provision serves as the “overarching” command of the statute. See Kimbrough v.

United States, 552 U.S. 85, 101 (2007). In this case, a within-guideline sentence of time

served meets the §3553(a) goals of sentencing.

   I.      Mr. Wiersma’s Personal Characteristics, Medical Conditions, and
           History of Substance Abuse Offer Significant Insight into His Lack of
           Judgment in this Case— 18 U.S.C. § 3553(a)(1)2




  Pursuant to the Court’s order dated November 6, 2018, and Local Rule 5.8, Mr. Wiersma has filed
this redacted version of his sentencing memo.

                                               5
Dr.   rt   er,   ho   ed a




                         e
5Letters of support from Mr. Wiersma’s family and friends will be submitted to the Court and the
government under separate cover.
8
10
11
     k,



     d




12
   II.     Mr. Wiersma Lack of Criminal History or Disposition to Violence
           Demonstrates that He Does Not Present a Future Risk — 18 U.S.C.
           § 3553(a)(2)(B), (a)(2)(C).

   This offense is Mr. Wiersma’s first felony conviction. With the exception of a

misdemeanor offense for damage to property sixteen years ago when he was 18 years

old, Mr. Wiersma has never had significant contact with law enforcement. This offense

was an aberration in Mr. Wiersma’s life, fueled in large part by his alcoholism, and is

not indicative of Mr. Wiersma’s disposition in the future.

   The Sentencing Commission has often studied the correlation between criminal

history and recidivism. A 2017 study found that, within CHC I, those individuals with

zero criminal history points had a 10% lower reconviction rate (17.4%) that even

those with one criminal history point (28.8).6 A 2004 study on Recidivism and the

First Offender broke down individuals with zero criminal history points into further



6 USSC, The Past Predicts the Future: Criminal History and Recidivism of Federal Offenders, March 2017,

at    A-7.    https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2017/ 20170309_Recidivism-CH.pdf

                                                 13
subgroups.7 In the language of the study, Mr. Wiersma falls either into “Group C”

(individuals with prior convictions, but only minor offenses listed in guideline

§4A1.2(c)(2) that never count toward criminal history points) or the residual group

of other zero-point offenders. According to that study, only 2.9% of individuals in

Group C were re-convicted of another offense, and only 5.2% of offenders in the

residual group were re-convicted.

    Mr. Wiersma’s lack of criminal history is also relevant because he has never spent

time in custody or under rigorous supervision before. His previous misdemeanor was

so minor that it resulted in court supervision. In contrast, Mr. Wiersma spent a week

in federal prison at the beginning of this case, followed by five months of strict home

incarceration. Since July 2018, Mr. Wiersma has been on home detention, with

movement only for treatment, work, and religious services. Although certainly not as

restrictive as incarceration, the band on Mr. Wiersma’s ankle has served as a daily

reminder of his transgression and the consequences of his reckless actions. Among

other things, these strict conditions over the past year-plus have been a sufficient

deterrent to convince Mr. Wiersma that he will never engage in conduct contrary to

law again.




7 USSC, Recidivism And The “First Offender”, May 2004 at 14, https://www.ussc.gov/sites/default/
files/pdf/research-and-publications/research-publications/2004/         00405_Recidivism_First_
Offender.pdf

                                              14
   III.   Mr. Wiersma’s Exemplary Conduct on Bond, Demonstrates that He
          Does Not Present a Future Risk — 18 U.S.C. § 3553(a)(2)(B),
          (a)(2)(C).

   In addition, Mr. Wiersma has been on pretrial release since February 2018. In

those fourteen months, Mr. Wiersma has not had a single violation report. He has

attended substance abuse treatment and, despite his significant struggles with

addiction in the past, has stayed clean for over a year. In addition to his court-ordered

treatment, Mr. Wiersma has sought out AA and NA meetings, as well as a church-

based substance abuse program, to supplement his recovery process and build a

sustainable network of support once pretrial services are no longer available. He has

participated in mental health services, and credits his therapy with helping him

examine some of the events of his life that have led to dysfunction. Mr. Wiersma’s

active participation in the provided pretrial services and his proactive efforts to find

lifelong support mechanisms to help him battle substance abuse and depression

demonstrate that he is committed to recovery.

   While on pretrial release, Mr. Wiersma obtained a job and has been promoted, a

sign of his dedicated work ethic. His employer has indicated that Mr. Wiersma is an

excellent employee and that he may return to the job after any period of incarceration

or alternative sentence. See Letter from David Hensley. As his work history in the PSR

demonstrates, Mr. Wiersma has consistently worked since the age of seventeen. See

PSR at ¶102-111. When he was employed in seasonal jobs, Mr. Wiersma always

bridged the off-seasons with supplemental work instead of relying on unemployment


                                           15
subsidies. As noted in the PSR, Mr. Wiersma’s other prior employers have confirmed

his work ethic, both through their statements and consistent decisions to rehire Mr.

Wiersma each season. See PSR at ¶106. Additionally, Mr. Wiersma has expressed

interest in learning a trade to enhance his future job prospects. He has indicated that

he would be extremely interested in job training in the BOP, or would pursue an

apprenticeship course in welding through a friend in the community. See Letter from

Jessica Wiersma. As the Court is well aware, employment is significantly correlated

with a reduced recidivism risk. See, e.g., Whitepaper: Integrated Reentry and

Employment Strategies: Reducing Recidivism and Promoting Job Readiness, Le'Ann

Duran, Martha Plotkin, Phoebe Potter, Henry Rosen (Council of State Governments

Justice Center, 2013).

   When he is not working, Mr. Wiersma aids his family by providing child care for

his sister’s two children, ages 4.5 and 2.5. See Letter from Jessica Wiersma. He enjoys

close relationships with the other members of his household, and has a strong

support network. Although his family was initially shocked at his conduct, they have

remained supportive during his time on pretrial release. PSR at ¶65. Because Mr.

Wiersma’s bond conditions include stringent restrictions on access to the internet,

the family initially maintained two separate residences to accommodate Luke. When

the financial burden became too much, the various members of the family accepted

restrictions on their own use of devices in order to allow Luke to live in the family

home. His friends and church community have also provided significant support over


                                          16
the past year-plus, and Mr. Wiersma has actively sought to strengthen his community

support network.

   Finally, Luke’s letter to the Court provides insight into the depth of reflection Luke

has engaged in since his arrest and his significant personal growth. He truly

recognizes the breadth of the harm and fear he caused, and is committed to proving

to this Court that he will never engage in such behavior ever again.

                    PROPOSED CONDITIONS OF SUPERVISED RELEASE

      Mr. Wiersma has no objection to the mandatory conditions of supervised

release. Mr. Wiersma likewise has no objection to the discretionary conditions of

supervised release, with the exception of Proposed Discretionary Condition #23:

    Mr. Wiersma objects to Proposed Condition 23. For over 14 months on pretrial

      release, Mr. Wiersma has refrained from the use of any electronic devices

      connected to the internet. He has had no violation reports and there is no

      evidence that this continued condition is necessary to protect the victims of

      this offense or the public at large.

      Furthermore, the language of Proposed Discretionary Condition 23 is

      overbroad and, if it were imposed, should be amended to balance the

      constitutional rights of Mr. Wiersma and his family members and the goal of

      protection of the public. The Seventh Circuit has held that “sentencing judges

      should impose conditions of supervised release which are (a) appropriately

      tailored to the defendant's offense, personal history and characteristics; (b)


                                             17
involve no greater deprivation of liberty than is reasonably necessary to

achieve the goals of deterrence, protection of the public, and rehabilitation; and

(c) sufficiently specific to place the defendant on notice of what is expected.”

United States v. Kappes, 782 F.3d 828, 847 (7th Cir. 2015). The proposed

condition fails this test for multiple reasons. First, there is no nexus between

Mr. Wiersma’s offense and a condition to search his “person, property, house,

residence, vehicle, papers…[] or office” to find evidence of a violation of any

condition of supervised release. It is therefore not narrowly tailored to the

offense. The offense did not involve evidence of threats on Luke’s person,

property, vehicle, etcetera, nor would an officer be likely to find evidence of

electronic submissions through a search of these locations. Second, the

condition is not narrowly drawn so as to not involve an unreasonable

deprivation of liberty, as it casts an overbroad net. Finally, practically speaking,

Mr. Wiersma lives in his family home with seven other adults and two children.

This condition unnecessarily infringes on their Fourth Amendment rights and

right to privacy.

With regard to “computers, other electronic communications or data storage

devices or media,” any such condition should be amended to make clear that it

does not extend to the devices within the household that belong to Mr.

Wiersma’s family members.




                                     18
      Mr. Wiersma has no objection to the proposed Special Conditions of supervised

release, with the exception of proposed Special Condition 14:

    Mr. Wiersma objects to Special Condition Number 14, which is not narrowly

      drawn to advance the goals of supervised release. Per the first part of the

      condition’s terms, the Probation Office would install software that “may

      restrict and/or record any and all activity on the computer, including the

      capture of keystrokes, application information, Internet use history, email

      correspondence, and chat conversations.” (emphasis added) This is

      exceptionally overbroad, even if the purpose is to restrict access to clinic

      websites. As noted in Kappes, 782 F.3d at 856, the Probation Office has the

      ability to install “filtering” software that would be much more narrowly

      targeted to any legitimate deterrence or rehabilitation aim. The current

      condition unnecessarily infringes on Mr. Wiersma’s Fourth Amendment rights

      without any basis.

    Further, as established by the PSR, Mr. Wiersma does not have the financial

      means to pay for monitoring software, and the cost of any monitoring should

      be waived.

    Mr. Wiersma reserves the right to object to the third element of Condition 14,

      which forbids use of any device with online computer service without prior

      approval of the probation officer. Mr. Wiersma assumes that approval will not

      be unreasonably withheld, particularly with regard to computers at work and


                                        19
   personal cell phones, which are ubiquitous and virtually necessary in today’s

   society.

 The fourth element of Condition 14 is not narrowly tailored and is redundant

   of Special Condition 6, and should not be imposed. The condition requiring Mr.

   Wiersma to cooperate in providing financial information is sufficiently tied to

   his restitution requirement, but there is no basis for requiring Mr. Wiersma to

   additionally provide phone records or credit card bills.

 Finally, the last element of proposed special condition 14 regarding external

   storage devices is not appropriate. Mr. Wiersma’s offense involved

   transmission of a threat through the internet. There is no connection to

   external storage devices in such an offense. It appears that the Probation Office

   selected a condition that may be appropriate for other computer-based

   offenses, but is not relevant to Mr. Wiersma’s offense and is does not advance

   any deterrence interest.




                                      20
                                    CONCLUSION

      Mr. Wiersma maintains that a sentence of twelve months home detention is

sufficient, but not greater than necessary to protect the public, § 3553(a)(2)(c);

reflect the seriousness of the offense, just punishment and respect for the law, §

3553(a)(2)(A); and take into consideration Mr. Wiersma’s personal characteristics

and circumstances of the offense that are relevant to sentencing.



                                              Respectfully submitted,

                                              FEDERAL DEFENDER PROGRAM
                                              John F. Murphy,
                                              Executive Director

                                          By: s/ Amanda G. Penabad
                                             Amanda G. Penabad
                                             Attorney for Defendant
FEDERAL DEFENDER PROGRAM
55 East Monroe Street, Suite 2800
Chicago, Illinois 60603
(312) 621-8340




                                         21
